Exhibit 10.52

FIRSTAMENDMENT

TO THE

ALLIANCE RESOURCE MANAGEMENT GP, LLC

SHORT-TERM INCENTIVE PLAN

WHEREAS, Alliance Resource Management GP, LLC (the “Company”) maintains the
Alliance Resource Management GP, LLC Amended and Restated Short-Term Incentive
Plan (the “Plan”); and

WHEREAS, the Company desires to transfer sponsorship of the Plan to Alliance
Coal, LLC (“Coal”); and

WHEREAS, Coal desires to accept the transfer of the sponsorship of the Plan;

NOW, THEREFORE, effective as of May 15, 2006 sponsorship of the Plan is hereby
transferred to Coal, including, without limitation, the Guidelines under the
Plan, and the Plan is amended by replacing “Alliance Resource Management GP,
LLC” with “Alliance Coal, LLC” in all places in the Plan in which “Alliance
Resource Management GP, LLC” appears, including, without limitation, in the
title of the Plan.

EXECUTED this 24th day of January 2007, effective for all purposes as of May 15,
2006.

 

ALLIANCE RESOURCE MANAGEMENT GP,
LLC By:  

/s/ Thomas L. Pearson

Name:   Thomas L. Pearson Title:   Senior Vice President ALLIANCE COAL, LLC By:
 

/s/ Thomas L. Pearson

Name:   Thomas L. Pearson Title:   Senior Vice President